REAONS FOR ALLOWANCE 
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents) the prior art does not disclose the claimed optical system specifically including as the distinguishing features in combination with the other limitations the claimed “the second driving mechanism is configured to drive the first optical assembly to move along the first optical axis: the first optical axis is parallel to the second moving direction; the first optical assembly comprises a first lens: the first optical assembly comprises a second lens: the first light reaches the third optical module via the first lens and the second lens in sequence: the arrangement direction of the second driving mechanism and the first optical assembly is not parallel to the first moving direction; as seen from the first moving direction, the second driving mechanism and the first optical assembly do not overlap.”
 	Regarding independent claim 20 (and its dependents) the prior art does not disclose the claimed optical system specifically including as the distinguishing features in combination with the other limitations the claimed “the second optical module is adjusted to another predetermined position relative to the third optical module by a second adhesive member directly or indirectly, and the second optical module is affixed to the third optical module by the second adhesive member; the second optical module is affixed to the third optical module by the fixed frame and the second adhesive member.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872